Appeal from a judgment of the County Court of Albany County, rendered July 19, 1976, convicting defendant upon his plea of guilty to the crime of sodomy in the first degree, and sentencing him to an indeterminate term of imprisonment not to exceed 25 years. As a result of an incident involving a 13-year-old girl, defendant was indicted by the June 1976 Term of the Albany County Grand Jury for the crimes of rape in the first degree (Penal Law, § 130.35, subd 1) and sodomy in the first degree (Penal Law, § 130.50, subd 1). Subsequently, he pleaded guilty to the sodomy charge in full satisfaction of the indictment, and an indeterminate term of imprisonment not to exceed 25 years was imposed by the County Court. Defendant contends that his sentence was excessive and severe. We find no merit in this contention in view of the circumstances including a prior record and the heinous nature of the crime of which he stands convicted. Judgment affirmed. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.